Citation Nr: 1223952	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  10-11 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from September 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim.  The Veteran was notified of the denial and of his appellate rights in a letter from the Cleveland RO dated later in November 2008.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Chicago, Illinois].

The November 2008 rating decision also denied the Veteran's claim of entitlement to service connection for tinnitus.  The RO addressed the tinnitus claim in the February 2010 statement of the case (SOC).  The Veteran filed a substantive appeal in March 2010; however, he specifically referenced only the issue of entitlement to service connection for bilateral hearing loss; he did not refer to the tinnitus issue.  An appeal as to the tinnitus claim has therefore not been perfected.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2011) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, the issue of entitlement to service connection for tinnitus is not in appellate status.  Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim on appeal must be remanded for further development.  In this regard, the Board notes that, generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  38 C.F.R. § 3.385 & Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In this case, the Veteran contends that his current bilateral hearing loss is related to noise exposure in service.  Specifically, he asserts that he was exposed to repetitive engine noise during his service aboard the U.S.S. FARRAGUT.  See, e.g., the VA audiology examination dated in February 2010 & the Veteran's statement dated in January 2009.  More recently, the Veteran has also stated that he sustained acoustic trauma while serving along the flight deck.  See March 2010 VA Form 9.

Service treatment records, including the April 1946 separation examination, are absent any complaints of, or treatment for, auditory disabilities.  Whispered voice testing conducted at the time of separation revealed that the Veteran's hearing was 15/15 bilaterally.

Post-service treatment records show a notation of "loss of hearing" in November 2001.  See the VA treatment record dated November 2001.  A diagnosis of moderate-severe to profound sensorineural hearing loss, bilaterally, was noted in private treatment records dated November 2007.

Significantly, the Veteran's DD-214 indicates that he was stationed aboard the U.S.S. FARRAGUT.  Service records show that he served as an electrician during his military service.  The Board has no reason to dispute the Veteran's report of in-service exposure to routine engine noise in his duties as an electrician.  Noise exposure is therefore conceded.  Thus, the question remains as to whether the Veteran currently has bilateral hearing loss that is associated with his now conceded in-service noise exposure.

As previously noted herein, the Veteran asserts that he has bilateral hearing loss that is related to his in-service noise exposure.  See the Veteran's claim dated in August 2008.  He argues that he was informed that he had an ear problem shortly after his military discharge and has been wearing hearing aids, at his own expense, for the last forty years.  See the Veteran's statement dated in January 2009.

The Veteran was afforded a VA audiological examination in February 2010 at which time the VA examiner diagnosed the Veteran with bilateral moderately-severe to profound sensorineural hearing loss from 250 to 8000 hertz.  As to the question of medical nexus, the examiner opined that the claims file "contains only non-frequency audiologic information during active duty.  It should be noted that this type of testing is not frequency specific and does not indicate all hearing loss, especially high frequency hearing loss.  Therefore, the Veteran's hearing sensitivity during active duty, specifically at the time of discharge, is unknown and cannot be speculated."  The examiner concluded, "[d]ue to lack of frequency specific audiologic records during active duty, this examiner cannot provide an opinion regarding hearing loss without resort[ing] to mere speculation."

The February 2010 VA audiology examiner's conclusion is admittedly speculative.  The Court of Appeals for Veterans' Claims (Court) recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010) that, in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  To this end, the Board notes that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Crucially, the February 2010 VA examiner provided an incomplete rationale for the conclusion rendered in that she failed to address the significance, if any, of the Veteran's conceded in-service exposure or his contentions of continued symptomatology dating from his military discharge to the present day.  See the Veteran's statement dated in January 2009.  The examiner also did not acknowledge the November 2001 VA treatment record that noted "loss of hearing."  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Here, the Board finds that a new VA examination is necessary to determine whether the Veteran's current bilateral hearing loss is related to service.  On examination, the examiner should address the Veteran's conceded in-service noise exposure and his competent report of continued symptomatology as described above.  See Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim) & Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Additionally, review of the record (including the Veteran's physical VA claims file as well as his Virtual VA file) reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with his claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  The Board also notes that the Veteran has contended that he has had hearing aids for the last forty years. See the Veteran's statement dated in January 2009.  As such information could be critical to his claim, the Veteran should again be asked to provide an appropriate release of information form to enable VA to obtain records of his private audiologic treatment including his hearing aid prescription.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. After obtaining the appropriate release of information forms where necessary, procure records of any hearing loss treatment or evaluation that the Veteran has received, or undergone, since his separation from service in April 1946.  In particular, the Board is interested in records of such treatment or evaluation that the Veteran may have received at the VA Medical Center (VAMC) in Marion, Illinois, since December 2009 and from a private facility (including a private medical professional) since April 1946.  All such available documents should be associated with the claims file.
2. Then, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his hearing loss.  The claims file should be made available to and reviewed by the examiner.  The examination report should state that the claims file has been reviewed.  All necessary studies, including audiological testing, should be performed.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  

The examiner should then opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed hearing loss had its clinical onset in service or is otherwise related to the Veteran's military service, to include his conceded acoustic trauma/noise exposure.  In rendering this opinion, the examiner should address the Veteran's competent assertions of continued hearing problems since service.

Complete rationale should be given for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

